PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID R. HAWKINS,
Plaintiff-Appellant,

v.                                                                 No. 97-1684

ANDREA L. STABLES,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-96-1040-3)

Argued: May 6, 1998

Decided: July 1, 1998

Before ERVIN, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Reversed and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Ervin and Judge Wilkins joined.

_________________________________________________________________

COUNSEL

ARGUED: Neil Kuchinsky, Colonial Heights, Virginia, for Appel-
lant. Peter Dean Eliades, Hopewell, Virginia, for Appellee.

_________________________________________________________________
OPINION

WILLIAMS, Circuit Judge:

David Hawkins appeals the district court's ruling barring Andrea
Stables's attorney from testifying on the grounds of attorney-client
privilege. He claims that the privilege was impliedly waived when
Stables answered a question regarding advice the lawyer had given
her during a deposition. We agree that the district court misapplied
the law of privilege and must be reversed. The law of attorney-client
privilege places the burden of proof on the proponent of the privilege.
The district court, however, assumed that the privilege applied and
placed the burden of proof on the opponent of the privilege. Because
the proponent, Stables, testified under oath that no confidential com-
munication had occurred, it is impossible for her to meet the burden
of proof. We, therefore, reverse the decision of the district court and
remand for further proceedings consistent with this opinion.

I.

David Hawkins and Andrea Stables are former spouses. They
divorced in February of 1993. Hawkins alleges that in January 1996,
Stables began to visit Hawkins's house and converse with Robin Cox,
his girlfriend. Hawkins further alleges that during these conversations,
Stables revealed to Cox that during a period from May through Octo-
ber 1991, before Hawkins and Stables had separated, she had placed
a wire tap on the home telephone and recorded Hawkins's phone con-
versations. Cox reported that during the conversations she had with
Stables, Stables stated that she had gleaned "damaging" information
about Hawkins from the phone tap.

II.

As a result of the conversations that occurred between Stables and
Cox, Hawkins filed a complaint on December 31, 1996, in the district
court under 18 U.S.C.A. § 2520 (West Supp. 1998), claiming that Sta-
bles had disclosed information obtained during an illegal wiretap and
requesting statutory damages of $10,000.1
_________________________________________________________________
1 18 U.S.C.A. § 2520 states in pertinent part:

          (a) [A]ny person whose wire, oral, or electronic communica-

                    2
At a deposition on March 20, 1997, Stables answered many ques-
tions, including the following:

         Q: Is it true or not that Larry Diehl, in his capacity as
         your [divorce] attorney, told you to take a wiretap off the
         phone at the marital residence?

         A: No, sir. Because I wouldn't have discussed that with
         him, since it didn't happen. So, therefore, he would have no
         need to make mention of that to me.

(J.A. at 119-A5 -- 119-A6.) Although Stables was represented by
counsel during the deposition, no objection on the ground of attorney-
client privilege was lodged.
_________________________________________________________________

         tion is intercepted, disclosed, or intentionally used in violation of
         this chapter may in a civil action recover from the person or
         entity which engaged in that violation such relief as may be
         appropriate.

         (b) [A]ppropriate relief includes --

         (1) such preliminary and other equitable or declaratory
         relief as may be appropriate;

         (2) damages under subsection (c) and punitive damages in
         appropriate cases; and

         (3) a reasonable attorney's fee and other litigation costs
         reasonably incurred.

         (c) Computation of damages. --

         ....

         (2) [T]he court may assess as damages whichever is the
         greater of --

          (A) the sum of the actual damages suffered by the
         plaintiff and any profits made by the violator as a result of
         the violation; or

         (B) statutory damages of whichever is the greater of
         $100 a day for each day of violation or $10,000.

                   3
The case proceeded to a one-day bench trial which was held on
May 19, 1997. During her trial testimony Stables indicated that she
considered any conversation she had with her divorce attorney, Diehl,
to fall within the attorney-client privilege, and she refused to waive
the privilege. Nevertheless, because evidence of the existence of the
wiretap on Hawkins's phone was scant, Hawkins called Diehl as a
witness because it was possible that Diehl could corroborate the exis-
tence of the phone tap. Hawkins's trial counsel asked Diehl whether
Stables's trial testimony, reiterating her deposition testimony, had
been truthful. Stables's counsel raised an objection to the question,
and Diehl refused to answer the question on the ground that the
attorney-client privilege protected the information from disclosure,
and Virginia disciplinary rules regarding revelation of client confi-
dences required that he not divulge that information. In response to
the objection and Diehl's refusal to testify, Hawkins's counsel argued
that Stables's deposition testimony waived the privilege. The district
court, however, ruled that the attorney-client privilege had attached to
the communication between Stables and Diehl and that it had not
been waived.

After the close of the evidence, the district court issued a Memo-
randum Opinion addressing Hawkins's claim in which it determined
that Hawkins had failed to prove his case by a preponderance of the
evidence. More specifically, the district court determined that Cox
was a biased witness with a weak memory and that no other evidence
had been presented during the course of the trial to buttress Haw-
kins's contention that any wiretap had existed during his marriage to
Stables.

Hawkins filed a timely notice of appeal. On appeal he asserts that
the district court erred when it ruled that Diehl's testimony fell under
the protection of the attorney-client privilege. 2
_________________________________________________________________
2 Hawkins also asserts three other assignments of error in his brief:
(1) that Diehl was ethically bound to notify the district court if Stables
had committed perjury; (2) that the district court misconstrued the testi-
mony of David Hawkins, Jr.; and (3) that the district court's opinion is
not supported by the evidence. Based upon our disposition of the
attorney-client privilege issue, however, we need not address these issues
because they may become moot on remand.

                    4
III.

A.

We review attorney-client privilege determinations by district
courts under a two-fold standard of review. See Better Gov't Bureau
v. McGraw, 106 F.3d 582, 601 (4th Cir. 1997), cert. denied, 118
S. Ct. 689 (1998). If the district court's ruling below rests on findings
of fact, we review for clear error. See id. If, however, the district
court's decision rests on legal principles, we apply the de novo stan-
dard of review. See id. Here, the district court did not hinge its con-
clusion on factual findings; therefore, we review the decision de novo.

A proper analysis of privilege questions must begin with a determi-
nation of the applicable law. Federal Rule of Evidence 501 addresses
that issue:

          Except as otherwise required by the Constitution of the
          United States or provided by Act of Congress or in rules
          prescribed by the Supreme Court pursuant to statutory
          authority, the privilege of a witness, person, government,
          State, or political subdivision thereof shall be governed by
          the principles of the common law as they may be interpreted
          by the courts of the United States in the light of reason and
          experience. However, in civil actions and proceedings, with
          respect to an element of a claim or defense as to which State
          law supplies the rule of decision, the privilege of a witness,
          person, government, State, or political subdivision thereof
          shall be determined in accordance with State law.

Fed. R. Evid. 501; see also Jaffee v. Redmond , 518 U.S. 1, 8 (1996).

The current matter is a civil case based upon a federal cause of
action, 18 U.S.C.A. § 2520 (West Supp. 1998). Therefore, following
the mandate of Rule 501, we must apply "the principles of the com-
mon law as they may be interpreted by the courts of the United States
in the light of reason and experience." Fed. R. Evid. 501.

"The attorney-client privilege is the oldest of the privileges for con-
fidential communications known to the common law," Upjohn Co. v.

                    5
United States, 449 U.S. 383, 389 (1981); see also United States v.
Aramony, 88 F.3d 1369, 1389 (4th Cir. 1996), cert. denied, 117 S. Ct.
1842 (1997), and "rests on the need for the advocate and counselor
to know all that relates to the client's reasons for seeking repre-
sentation if the professional mission is to be carried out," Trammel v.
United States, 445 U.S. 40, 51 (1980). The protection of "full and
frank" communication between lawyer and client"encourages obser-
vance of the law and aids in the administration of justice."
Commodities Futures Trading Comm'n v. Weintraub, 471 U.S. 343,
348 (1985). Therefore, when the privilege applies, it affords confiden-
tial communications between lawyer and client complete protection
from disclosure. See United States v. (Under Seal), 748 F.2d 871, 874
(4th Cir. 1984) (stating that attorney-client privilege protects from
revelation the substance of confidential client communications),
vacated in part on other grounds, 757 F.2d 600 (4th Cir. 1985). The
privilege, however, "`impedes [the] full and free discovery of the
truth.'" In re Grand Jury Proceedings, 727 F.2d 1352, 1355 (4th Cir.
1984) (alteration in original) (quoting Weil v. Investment/Indicators,
Research & Management, 647 F.2d 18, 24 (9th Cir. 1981)); see also
United States v. Nixon, 418 U.S. 683, 710 (1974) (noting that the
privilege stands "in derogation of the search for truth"). Therefore, the
attorney-client privilege is to be narrowly construed, see United States
v. Oloyede, 982 F.2d 133, 141 (4th Cir. 1993) (noting narrow con-
struction of privilege); In re Grand Jury Subpoenas, 902 F.2d 244,
248 (4th Cir. 1990) (same); In re Grand Jury Proceedings, 727 F.2d
at 1355 (same), and recognized "only to the very limited extent that
. . . excluding relevant evidence has a public good transcending the
normally predominant principle of utilizing all rational means for
ascertaining truth," Trammel, 445 U.S. at 50 (internal quotation marks
omitted).

This Circuit has adopted the "classic test" for determining the exis-
tence of attorney-client privilege:

          "The privilege applies only if (1) the asserted holder of the
          privilege is or sought to become a client; (2) the person to
          whom the communication was made (a) is a member of the
          bar of a court, or his subordinate and (b) in connection with
          this communication is acting as a lawyer; (3) the communi-
          cation relates to a fact of which the attorney was informed

                    6
          (a) by his client (b) without the presence of strangers
          (c) for the purpose of securing primarily either (i) an opin-
          ion on law or (ii) legal services or (iii) assistance in some
          legal proceeding, and not (d) for the purpose of committing
          a crime or tort; and (4) the privilege has been (a) claimed
          and (b) not waived by the client."

United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982) (quoting
United States v. United Shoe Machinery Corp., 89 F. Supp. 357,
358-59 (Mass. 1950)). "The burden is on the proponent of the
attorney-client privilege to demonstrate its applicability." Jones, 696
F.2d at 1072.

B.

After reviewing the record of the bench trial that occurred in this
matter, it is obvious that the requisite elements of the attorney-client
privilege were not fully examined by the district court or by counsel.
The district court assumed from opening arguments onward that any
conversation that had occurred between Diehl and Stables regarding
a phone tap was privileged. The district court interrupted Hawkins's
counsel during his opening statement and said, "[Y]ou have got a
problem . . . if the discussion . . . of the wiretapping took place with
the lawyer and he said take it off the line, that would remain privi-
leged." (J.A. at 22-23.) Later, when Diehl had taken the stand to give
testimony, the district court stated, "[t]he issue before us is whether
or not there is any reason for the Court to pierce this privilege that
exists and has not been waived." (J.A. at 66.) Hawkins's counsel, too,
assumed that the privilege applied, and argued in response to the
objections at trial only that the privilege had been waived.

The district court misplaced the burden in this case. The burden of
proving that a communication falls under the attorney-client privilege
rests on the proponent of the privilege. See Jones, 696 F.2d at 1072.
Here, rather than requiring Stables to prove the elements of the
attorney-client privilege, the district court assumed that it applied, and
placed the burden on Hawkins to disprove its applicability. This
realignment of the burden of proof not only harmed Hawkins's case
below, but it also harms Stables's case on appellate review.

                     7
As is clear from Circuit precedent, the attorney-client privilege
does not protect all aspects of the attorney-client relationship, it pro-
tects only confidential communications occurring between the lawyer
and his client. For the privilege to apply, "the communication claimed
to be privileged must have been made in confidence." 26A Charles
Alan Wright & Kenneth W. Graham, Jr., Federal Practice and
Procedure § 5722 at 514-15 (1992) (internal quotation marks omit-
ted).

Although there is generalized evidence contained in the record that
Stables communicated with Diehl regarding her divorce, there was no
specific evidence presented that they ever had a conversation, much
less a confidential communication, regarding a possible wiretap.
Indeed, if Stables's deposition and trial testimony are credited, there
is evidence on the record that no communication on this subject ever
occurred.

Although the question asked during the deposition clearly elicited
information regarding confidential communications Stables may have
had with Diehl, and was objectionable on its face on the ground of
attorney-client privilege, neither Stables nor her attorney asserted an
objection. In response to the question, Stables simply stated that she
never had a discussion of the matter with her attorney. By answering
the question as she did, Stables both waived her privilege and pro-
vided probative evidence that she had had no conversation with her
attorney on the subject of a phone tap.3 Without a communication,
there is nothing to which the privilege can attach. Based on her own
testimony, Stables cannot meet her burden of proof. 4
_________________________________________________________________
3 Stables never claimed during trial that the failure to raise an objection
was an error, or that her deposition testimony was incorrect. Instead, she
reiterated that no communication on that subject had occurred. Stables
asserted the attorney-client privilege only to the extent that it would pre-
vent Diehl from testifying.
4 Proof of the attorney-client privilege requires that the proponent make
a showing on multiple issues. Even if Stables could produce sufficient
evidence to convince the district court on remand that she and Diehl had
a confidential conversation regarding a phone tap, the attorney-client
privilege would not apply because her testimony during deposition and
trial waived it.

                     8
IV.

Because we conclude that the district court committed prejudicial
error when it disallowed Diehl's testimony on the subject of the
_________________________________________________________________
The client is the holder of the attorney-client privilege, see In re Grand
Jury Proceedings, 727 F.2d 1352, 1355-56 (4th Cir. 1984) (noting that
the client must claim the privilege), and can waive it either expressly, or
through conduct, see Richard L. Marcus, The Perils of Privilege: Waiver
and the Litigator, 84 Mich. L. Rev. 1605, 1615-1626 (1986). The latter
type of waiver is referred to as "implied waiver." See generally, 26A
Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice and
Procedure § 5722 (1992). As a general rule, implied waiver occurs when
the party claiming the privilege has made any disclosure of a confidential
communication to any individual who is not embraced by the privilege.
See Sheet Metal Workers Int'l Assoc. v. Sweeney, 29 F.3d 120, 125 (4th
Cir. 1994) (noting that any voluntary disclosure to a third party waives
the privilege); United States v. Oloyede, 982 F.2d 133, 141 (4th Cir.
1993) (same); In re Martin Marietta Corp., 856 F.2d 619, 623 (4th Cir.
1988) (same); In re Grand Jury Proceedings, 727 F.2d at 1357 (same);
United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982) (same). Such
a disclosure vitiates the confidentiality that constitutes the essence of the
attorney-client privilege. See Wright & Graham, supra at § 5722.

Furthermore, such a disclosure not only waives the privilege as to the
specific information revealed, but also waives the privilege as to the sub-
ject matter of the disclosure. See Sheet Metal Workers Int'l Assoc., 29
F.3d at 125; Oloyede, 982 F.2d at 141; In re Martin Marietta Corp., 856
F.2d at 623; In re Grand Jury Proceedings, 727 F.2d at 1357; Jones, 696
F.2d at 1072. Therefore, under our precedents, Stables waived the privi-
lege as to the subject matter of the phone tap. Because the privilege had
been impliedly waived by Stables, Hawkins was entitled to question
Diehl regarding the alleged wiretap. See, e.g. , In re Martin Marietta, 856
F.2d at 623.

Subject matter waiver is limited to "other communications relating to
the same subject matter." Jones, 696 F.2d at 1072. In this case, the sub-
ject matter revealed related to the wiretap. Thus, on remand Diehl's testi-
mony should be limited to the wiretapping issue. Stables's subject matter
waiver does not open up the possibility of a fishing expedition of all con-
fidential communications that she had with Diehl during the course of
the divorce representation.

                    9
alleged phone tap, we reverse the judgment of the district court and
remand this case for further proceedings consistent with this opinion.

REVERSED AND REMANDED

                    10